Citation Nr: 0814231	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-12 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss. 

2.	Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's bilateral hearing loss was not manifested 
during service or within one year thereafter and has not been 
shown to be casually or etiologically related to service.

3.  The veteran's tinnitus was not manifested during service 
and has not been shown to be causally or etiologically 
related to service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 
3.385 (2007).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, in a letter dated December 2001, the RO 
provided the veteran with notice of the information or 
evidence needed to substantiate his claims, including that 
which he was to provide and that which VA would provide, 
prior to the initial decision on the claims in May 2002.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in this case.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the December 2001 and March 2006 letters stated 
that the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the April 2006 statement of 
the case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the December 2001 and March 2006 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including that VA would request all pertinent records held by 
Federal agencies, such as service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2001 and March 2006 letters notified him that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the December 2001 and 
March 2006 letters stated that it was the veteran's 
responsibility to ensure that that VA received all requested 
records that are not in the possession of a Federal 
department or agency.  Finally, the December 2001 and March 
2006 letters specifically notified the claimant that he 
should submit any evidence or information in his possession 
that pertains to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection.  In a letter 
from the RO dated in April 2006, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not 
warranted.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical records and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran was also afforded a 
VA examination in December 2001 in connection with these 
claims.  

The Board does observe that there was a four year delay in 
processing this veteran's claims.  A March 2006 letter from 
the veteran's representative alerted the RO to this matter, 
and in response, the RO sent the veteran an updated Veterans 
Claims Assistance Act (VCAA) letter reminding the veteran of 
the information or evidence needed to substantiate his 
claims, including that which he was to provide and that which 
VA would provide, and also provided him with the opportunity 
to submit additional information in support of his claims.  
In addition, in April 2006 the RO sent a correspondence to 
the veteran's representative apologizing for the RO's 
oversight in processing the veteran's Notice of Disagreement 
(NOD), and asking the veteran's representative if he would 
like to proceed with the case through the use of a Decision 
Review Officer.  After deciding against this type of review 
in April 2006, the RO proceeded with the veteran's claims. 

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as sensorineural hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

I. Hearing Loss

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for hearing 
loss. The veteran's service medical records are negative for 
any complaints, treatment, or diagnosis of hearing loss.  His 
July 1967 enlistment examination included an audiological 
evaluation, which found his puretone thresholds, in decibels, 
to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-5 (5)
-5 (5)
0 (5)
LEFT
5(20)
-5(5)
-5 (5)
0 (10)
-5 (0)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO) - American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

A speech audiometry test was not performed as part of the 
enlistment examination. 

The veteran also had a hearing loss profile of "H1" at the 
time of his July 1967 physical examination.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  As part of this 
examination, his ears and drums were also found to be 
clinically normal. 

As a part of the veteran's August 1969 separation 
examination, an authorized audiological evaluation was 
performed.  The results, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
10
LEFT
10
10
10
N/A
10

A speech audiometry test was not performed as part of this 
examination. 

The veteran also had a hearing loss profile of "H1" at the 
time of his August 1969 separation examination.  See Odiorne 
at 457.  As part of this examination, his ears and drums were 
also found to be clinically normal.  In addition, on the 
Report of Medical History dated August 1969, the veteran 
denied having a medical history of ear trouble. Thus, under 
the standards established by 38 C.F.R. § 3.385, there was no 
indication of a hearing disability during service.  See 
Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Although the veteran was notified that he should submit all 
other evidence related to his claim, the veteran did not 
submit any additional evidence indicating that he had sought 
treatment for his hearing loss during service, or in the 
years immediately thereafter.  Moreover, the medical evidence 
of record shows that the veteran did not seek treatment for 
hearing loss until many years after his separation from 
service.  Therefore, the Board finds that hearing loss did 
not manifest during service or for many years thereafter.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss is itself evidence which tends to 
show that hearing loss did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993). 

The Board notes that the veteran in the present case has 
contended that he had noise exposure while serving with the 
Company Armored Division.  More specifically, he stated that 
rifles were often slammed into position in the Arms Room, and 
that he drove a truck with a very loud engine.  He also 
indicated that he often transported people to the rifle range 
and was therefore near gunfire.  The veteran is considered 
competent to relate a history of noise exposure during 
service.  See 38 C.F.R. § 3.159(a)(2).  

However, the Board also finds that the more probative 
evidence of record does not link the veteran's current 
bilateral hearing loss to service.  In this regard, the 
veteran's service records list his military occupational 
specialty as an organizational supply specialist, and his 
only foreign service was in Europe during the Vietnam era.  
Moreover, the medical evidence does not show the veteran to 
have hearing loss that is related to his military service.  
In this regard, the December 2001 VA examiner stated in the 
April 2002 addendum to the December 2001 VA examination, that 
the description of the amount, type and duration of the noise 
exposure the veteran reported is not sufficient to allow a 
credible argument of a 50% probability of the loss beginning 
in service.  He also stated that the unilateral loss suggests 
a unilateral exposure to noise, and that the veteran's 
account of noise exposure during service suggests that both 
ears were exposed to the same amount of noise.  As a result, 
the VA examiner opined that it was not likely that the 
veteran's hearing loss was due to his military career.  

The Board does observe a private medical record dated in 
August 2001 indicating that the veteran has bilateral hearing 
loss that originated during service.  Additionally, an 
audiogram was performed, yet the Board also notes that the 
audiological examination report did not provide an 
interpretation of the audiometric readings contained on the 
graphs.  38 C.F.R. § 3.385.  The Board notes that it is 
precluded from interpreting pure tone threshold results in 
order to determine the severity of the veteran's current 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (finding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).  
Furthermore, the private medical examiner did not have the 
veteran's service medical records or claims file available 
for review.

Based on this record, the Board finds that there is a 
question as to whether the veteran has hearing loss as a 
result of his military service.  The law is clear that it is 
the Board's duty to assess the credibility and probative 
value of evidence, which includes medical opinions.  Provided 
that a medical opinion offers an adequate statement of 
reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).

After weighing the medical evidence, the Board finds the VA 
examiner's opinions to be more probative.  Although the 
private physician indicated that he had reviewed the 
veteran's past military history, there was no indication that 
he had reviewed the veteran's entire claims file or service 
medical records.  In fact, it appears that the only evidence 
the private physican reviewed was the undocumented military 
history as provided by the veteran.  The private physician 
merely stated that it was quite likely that the veteran's 
hearing loss began in service due to his history of noise 
exposure in the military without a review of any further 
evidence.  In contrast, the VA examiner offered his opinion 
based on a review of all of the evidence, including the 
veteran's claims file, the history given by the veteran and 
the private physician's August 2001 statement.  The VA 
examiner then offered a rationale for the opinion reached 
that is clearly supported by the evidence of record.  The VA 
examiner opined that the veteran's history of noise exposure 
in the military was of the type and degree that suggested 
that both ears were exposed to the same amount of noise.  
Thus, the veteran's hearing loss is not consistent with the 
amount, type and duration of noise exposure he experienced 
during service.

The Board does note that the VA examiner stated that in his 
review of the claims file, no service audiograms were 
included.  However, the Board has reviewed the veteran's 
service audiograms, and the results have been noted above.  
As previously discussed, the July 1967 enlistment examination 
and the August 1969 separation examination audiological 
evaluations indicated that the veteran's hearing was 
clinically normal.  See 38 C.F.R. § 3.385; see also Hensley 
v. Brown, 5 Vet. App. 155, 163-164 (1993) (where all reported 
hearing thresholds were less than 40 decibals on audiometric 
testing at entry and separation, there was no indication of a 
hearing "disability" during service).  Therefore, these in-
service findings only serve to further support the December 
2001 VA examiner's opinion.  The VA examiner also performed a 
thorough analysis of the military history as provided by the 
veteran, which is explained in the April 2002 addendum to the 
December 2001 VA examination.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinions from the VA medical 
examiner who had the benefit and review of all pertinent 
medical records and who provided a rationale supported by the 
record.  

After considering all the evidence under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to service connection for hearing 
loss because the competent medical evidence does not reveal a 
nexus to an injury or disease occurring in service.  
Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing that his hearing loss 
manifested itself to a degree of 10 percent or more within 
one year from the date of the veteran's separation from 
service.  Absent such a nexus, service connection for hearing 
loss may not be granted.  38 C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hearing loss.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for hearing loss is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2007); 38 C.F.R. § § 3.102, 3.303 3.307(a)(3), 3.309(a) 
(2007).

II. Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of tinnitus.  In fact, he 
did not seek treatment for tinnitus until many decades 
following his separation from service.  The Board finds this 
gap in time significant, and, as noted above with regard to 
the claim for service connection for hearing loss, it weighs 
against the existence of a link between tinnitus and his 
military service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding, in an aggravation context, that 
the Board may consider a prolonged period without medical 
complaint when deciding a claim).  Therefore, the Board finds 
that tinnitus did not manifest in service or for many years 
thereafter.

In this case, the veteran contends that he has tinnitus based 
on claimed noise exposure during military service.  Lay 
evidence, such as the veteran's contentions, can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2007).  Regarding the veteran's contentions 
that he has tinnitus, the Board acknowledges that he is 
competent to give evidence about what he experienced; i.e., 
he is competent to report that he has experienced ringing in 
his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  

However, the veteran did not provide a date of onset of 
tinnitus, nor has he specifically claimed that his tinnitus 
originated during service.  In addition, he did not submit or 
identify any evidence or treatment for tinnitus until many 
years after separation from service.  In Savage v. Gober, 10 
Vet. App. 488 (1997), it was noted that while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  The record here discloses a span of 
approximately 30 years without any clinical evidence to 
support any assertion of a continuity of symptomatology.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the veteran experienced continuous 
symptomatology since service is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board decision in a case involving an 
injury in service, normal medical findings at the time of 
separation, and the absence of any medical records of a 
diagnosis or treatment for many years after service, where 
the Board found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Savage, 10 Vet. App. at 497-98 (holding that, notwithstanding 
a showing of post-service continuity of symptomatology, 
medical expertise was required to relate present disability 
etiologically to post-service symptoms).

In addition to the lack of evidence establishing that 
tinnitus manifested during service or for many years 
thereafter, the medical evidence does not show the veteran to 
currently have such a disorder that is related to his 
military service.  The August 2001 private physician did not 
discuss when the veteran first began to have symptoms of 
tinnitus, only that he currently had symptoms of tinnitus.  
This opinion did not provide a nexus statement of the 
veteran's current tinnitus and military service.  After a 
review of the veteran's claims file and the private 
physician's statement, the January 2002 VA examiner stated 
that the veteran's current tinnitus was not likely related to 
his military career.  

Although the veteran might sincerely believe that his 
tinnitus is related to his service, the veteran, as a lay 
person, is not competent to testify that his tinnitus was 
caused by noise exposure in service.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the veteran is a physician or other health 
care professional.  Therefore, as a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, any statements by the veteran 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  

In sum, after considering the credibility and probative value 
of the evidence in this case, the Board finds the evidence 
against the veteran's claim for service connection for 
tinnitus to be more persuasive than the evidence in favor of 
the claim.  Although the veteran currently has tinnitus and 
has indicated that the condition is due to noise exposure 
during service, the veteran's separation exam does not 
reflect any reports of complaints, treatment, or diagnosis of 
tinnitus.  In addition, the veteran's first complaints of 
tinnitus were not until 2001, over 30 years after his 
separation from service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Furthermore, after a thorough review of the claims file and 
an adequate medical examination, the January 2002 VA examiner 
found that the veteran's tinnitus was not likely a result of 
military service.  Thus, after careful consideration, the 
Board concludes that the clinical and objective medical 
evidence in this case is more accurate and more probative 
than the statements of the veteran, offered more than 30 
years after his discharge from service.  See Curry, 7 Vet. 
App. at 68.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for tinnitus is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2007); 38 C.F.R. § § 3.102, 3.303 (2007).


ORDER





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


